Citation Nr: 1447013	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that a remand is necessary in this case.  At his November 2013 hearing, the Veteran testified to both recent and upcoming treatment for his knees at the Columbia, South Carolina VA facility.  The treatment notes from these visits are associated with the claims file, but the issues on appeal were not readjudicated in another supplemental statement of the case (SSOC) that considered this evidence.  Therefore, a remand is required so that the Veteran may be afforded the required due process, and an SSOC issued. 

Additionally, the Veteran testified to receiving private treatment for his knees between approximately 1999 and 2006 at Morrow Orthopedics, but the earliest private treatment record in the claims file is dated in 2009.  Consequently, he should be asked to submit these outstanding records or to authorize VA to obtain them on his behalf.  

Finally, the Board determines that another VA opinion should be obtained.  The April 2010 VA examiner stated that it is less likely than not that the Veteran's bilateral knee disability is related to his military service.  The basis for this opinion was that there were no injuries to the knees in service that would have predisposed him to the degenerative process, and the Veteran had no complaints of knee pain in service or any specific diagnosis or treatment in service.  However, the examiner did not address the Veteran's reported bowleggedness and whether the Veteran's service duties could have aggravated a predisposition for developing a knee disability.  Further, she did not consider the Veteran's assertions that he experienced pain in his knees during and after service, even if he did not seek treatment.  Therefore, the Board finds this opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, there is an October 2009 opinion by the Veteran's physician that the Veteran's current problems are to a reasonable degree of medical certainty linked to his Marine Corps job.  In addition, in August 2009, another physician stated that the Veteran's duties in service could have caused his knees to wear out faster, if he were bowlegged, but that he could not firmly predict that outcome without reviewing the Veteran's military records.   

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete an authorization to release the records of Morrow Orthopedics to VA or submit the records himself.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request another opinion regarding the etiology of the Veteran's knee disabilities from an appropriate examiner.  The report must reflect that review of the claims file occurred, including the medical opinions from August 2009 and October 2009.  Once the record has been reviewed, the examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee degenerative joint disease began in service, was caused by service, or is otherwise related to service?

In forming the opinion, the examiner must specifically consider and reconcile his/her opinion with the August 2009 and October 2009 opinions, as well as address the Veteran's complaints of having had pain in both knees during and since service.  The examiner must then offer an opinion that contemplates this evidence. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

 A complete rationale for any opinion advanced must be provided. 

If it is determined that an opinion cannot be formed without another clinical examination of the Veteran, such examination must be scheduled. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



